Citation Nr: 1533127	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for drug/medication dependency, to include as secondary to service-connected disabilities and/or claimed disorders.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issues of service connection for hypertension, pulmonary/respiratory disorders to include bronchitis and/or bronchiectasis, and arthritis/gout of several joints including lumbar and cervical spines, bilateral knees, bilateral ankles, bilateral hips, and bilateral shoulders, all of which are to include as secondary to herbicide and lead paint exposure during military service, are the subject of and addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002, March 2008, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran initially testified at a Board hearing before a Veterans Law Judge in January 2011 with respect to the hypertension, pulmonary/respiratory, and arthritis claims.  That Veterans Law Judge additionally took testimony as to a co-pay status issue at that time.  A transcript of that hearing is associated with the claims file.

Following that hearing, that Veterans Law Judge denied the co-pay status issue in a February 2012 decision.  In a separate decision, the January 2011 Veterans Law Judge remanded bilateral hearing loss, tinnitus, hypertension, and pulmonary/respiratory claims for additional development.  The January 2011 Veterans Law Judge also remanded service connection claims for a cervical spine disorder, arthritis to include of the bilateral knees, drug/medication dependency, and a disability due to lead paint exposure, for an issuance of a statement of the case as required by Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran timely appealed those issues and asked for a second hearing in his May 2013 substantive appeals, VA Forms 9.  

During the pendency of that remand, the Veteran was awarded service connection for left ear hearing loss and tinnitus in a May 2013 rating decision.  As those awards of benefits represent the full benefit sought on appeal with respect to those issues, the Board will no longer address them on appeal at this time.  

The Veteran testified before the undersigned Veterans Law Judge in July 2014 with respect to claims of service connection for drug/medication dependency, disability due to lead paint exposure, bilateral knee, cervical spine, arthritis, right ear hearing loss, hypertension, and pulmonary/respiratory disorders.  A transcript of that hearing is also associated with the claims file.

The Board notes that the hearing loss issue was not discussed in the January 2011 hearing despite being on appeal at that time.  Accordingly, as the July 2014 Veterans Law Judge was the only Veterans Law Judge to accept testimony as to that issue, the right ear hearing loss claim is properly before only the July 2014 Veterans Law Judge at this time.  The January 2011 Veterans Law Judge will no longer participate in adjudication of that issue.  Likewise, as the January 2011 Veterans Law Judge did not accept testimony as to the TDIU or drug/medication dependency issues, the July 2014 Veterans Law Judge will also solely address those issues.

Consequently, as both the January 2011 and July 2014 Veterans Law Judges accepted testimony as to the issues of service connection for hypertension, and pulmonary/respiratory disorders, and a generalized arthritis claim to include of his cervical spine and bilateral knees, those issues will be addressed in a separate panel decision.  

Finally, in light of the Veteran's testimony during his second hearing that all of the claimed disorders already on appeal, with the exception of his hearing loss, were due to lead paint exposure, the Board has incorporated that allegation into the claimed disorders already on appeal instead of as a separate claim of service connection as it was previously characterized below.  The Board will therefore no longer address the claim of service connection for a disability due to lead paint exposure as an individualized claim on appeal.

REMAND

With respect to the Veteran's right ear hearing loss claim, the Veteran has been service-connected for left ear hearing loss and tinnitus; the Veteran's right ear hearing loss claim has been denied as his right ear hearing acuity-throughout the appeal period but particularly in the most recent April 2013 VA audiological examination-does not demonstrate a hearing loss disability under 38 C.F.R. § 3.385 at this time.  

In light of the Veteran's continued averment that he has hearing loss in his right ear and given that his last VA examination is over 2 years old at this time, the Board finds that a remand is necessary in order to afford the Veteran another VA examination in order to ascertain whether his claimed right ear hearing loss has worsened such that a disability under 38 C.F.R. § 3.385 now exists.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Additionally, the Veteran has alleged that he is "addicted" to medications/drugs that he takes for his claimed hypertension, pulmonary/respiratory, and arthritic conditions-because he has to take them in order to treat his conditions-the Board finds that a remand is necessary in order to obtain a VA psychiatric examination to ascertain whether he currently is diagnosed with a substance abuse/medication dependency disorder, and if so, whether such is related to his medications taken for his service-connected disabilities and/or his claimed disorders.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, in light of the remand of the above issues and the remanded issues in the companion panel decision in this case, the Board finds that the claim for TDIU is inextricably intertwined and must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Houston VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed right ear hearing loss and drug/medication dependency, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination in order to determine whether any demonstrated right ear hearing impairment is related to military service or to a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted.  Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing.  38 C.F.R. § 3.385 (2014).

The examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

The examiner should address the Veteran's history of hearing loss, to include when the onset of symptomatology began, as well as his history of noise exposure before, during, and after military service.  

For any hearing impairment of the right ear identified in accordance with § 3.385, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should additionally address the positive nexus opinion offered by the April 2013 VA examiner with regards to the Veteran's left ear hearing loss and tinnitus.

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, as well as whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

If the examiner determines that the Veteran's right ear hearing loss is not related to military service, the examiner should then opine whether the Veteran's right ear hearing loss is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected left ear hearing loss and tinnitus.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA psychiatric disability examination to determine whether the Veteran currently has any drug/medication dependency related to his service-connected disabilities and/or claimed disorders.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact suffers from a drug/medication dependency disorder.

Following review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has any substance abuse, or drug/medication dependency disorder.  If the Veteran does not meet the criteria for such a diagnosis, the examiner should explain that finding in detail.

If the examiner determines that the Veteran has a drug/medication dependency disorder, the examiner should then opine whether that disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) is caused by the Veteran's service-connected left ear hearing loss or tinnitus.  

The examiner should then opine whether such a drug/medication dependency disorder is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected left ear hearing loss or tinnitus.  

If both of those opinions are negative, the examiner should then opine whether any claimed disorder-including, right ear hearing loss, hypertension, a pulmonary/respiratory disorder, and/or arthritis of several joints-either (a) caused; or, (b) aggravated the Veteran's drug/medication dependency disorder.

The examiner should specifically address the Veteran's contentions, particularly from the July 2014 hearing that his drug/medication dependency is due to having to take pills to treat his various conditions.  The examiner should also address any other pertinent lay evidence of record, including any evidence with regards to onset of symptomatology and continuity of symptomatology either since discharge from service or since onset of symptomatology.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for right ear hearing loss, drug/medication dependency as secondary to service-connected and/or claimed disorders, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

